   Case
2019    2:19-cv-14394-RLR
     FOREIGN              Document
             PROFIT CORPORATION     20-3
                                ANNUAL   Entered
                                       REPORT                                                                      on FLSD Docket 01/28/2020
                                                                                                                                        FILED Page 1 of 1
DOCUMENT# F93000005373                                                                                                                                  Apr 03, 2019
Entity Name: SUN COMMUNITIES, INC.                                                                                                                    Secretary of State
                                                                                                                                                       6400073876CC
Current Principal Place of Business:
27777 FRANKLIN RD
STE 200
SOUTHFIELD, MI 48034


Current Mailing Address:
27777 FRANKLIN RD
STE 200
SOUTHFIELD, MI 48034

FEI Number: XX-XXXXXXX                                                                                                       Certificate of Status Desired: No
Name and Address of Current Registered Agent:
NRAI SERVICES, INC
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FL 33324 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE:
                           Electronic Signature of Registered Agent                                                                                                                Date

Officer/Director Detail :
Title                  CEO                                                                             Title                  CFO
Name                   SHIFFMAN, GARY A                                                                Name                   DEARING, KAREN J
Address                27777 FRANKLIN RD STE 200                                                       Address                27777 FRANKLIN RD STE 200
City-State-Zip:        SOUTHFIELD MI 48034                                                             City-State-Zip:        SOUTHFIELD MI 48034

Title                  EVP                                                                             Title                  D
Name                   COLMAN, JONATHAN M                                                              Name                   LAPIDES, PAUL D

Address                27777 FRANKLIN RD STE 200                                                       Address                940 BLACKWELL TRAIL

City-State-Zip:        SOUTHFIELD MI 48034                                                             City-State-Zip:        MARIETTA GA


Title                  D                                                                               Title                  COO

Name                   LEWIS, CLUNET R                                                                 Name                   MCLAREN, JOHN B

Address                27777 FRANKLIN RD., STE 200                                                     Address                27777 FRANKLIN RD., STE 200

City-State-Zip:        SOUTHFIELD MI 48034                                                             City-State-Zip:        SOUTHFIELD MI 48034




I hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that I am an officer or director of the corporation or the receiver or trustee empowered to execute this report as required by Chapter 607, Florida Statutes; and that my name appears
above, or on an attachment with all other like empowered.

SIGNATURE: KAREN J. DEARING                                                                                             CFO                                                 04/03/2019
                        Electronic Signature of Signing Officer/Director Detail                                                                                                   Date



                                                                                                                                                                     EXHIBIT 3
